Title: Thomas Jefferson to Peter S. Du Ponceau, 7 November 1817
From: Jefferson, Thomas
To: Du Ponceau, Peter Stephen


                    
                        Monticello
Nov. 7. 17.
                    
                    Th: Jefferson presents his compliments to Mr Duponceau, & his thanks for his pamphlet on Phonology. he supposes, with him, that all sudden reformation of our orthography is as desperate as it would be inconvenient. he presumes the slow process of amendment will continue, which has been going on for ages; that this may in time reduce the power of the letters to greater uniformity, as has taken place in the Italian language, & may approximate by degrees the orthography to the sound of the words. Voltaire did something, by his example, in the French language; and whenever the public seem disposed to countenance the dropping a single useless letter in any word, he thinks it well that individuals should readily adopt it. he salutes Mr Duponceau with friendship & respect
                